Name: Commission Regulation (EC) No 1351/98 of 26 June 1998 on the supply of fishery products as food aid
 Type: Regulation
 Subject Matter: economic policy;  America;  trade policy;  cooperation policy;  fisheries
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 184/22 27. 6. 98 COMMISSION REGULATION (EC) No 1351/98 of 26 June 1998 on the supply of fishery products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated fishery products to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs, HAS ADOPTED THIS REGULATION: Article 1 Fishery products shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 23. ¬ ¬EN Official Journal of the European Communities L 184/2327. 6. 98 ANNEX LOT A 1. Action No: 190/97 2. Beneficiary (2): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland tel.: (31 70) 330 57 57; fax: 364 17 01; telex: 30960 EURON NL 3. Beneficiarys representative: to be designated by the recipient 4. Country of destination: Haiti 5. Product to be mobilised: sardines (sardina pilchardus Walbaum) 6. Total quantity (tonnes net): 30 7. Number of lots: one 8. Characteristics and quality of the product (3) (4): tinned headless sardines in vegetable oil, 1997 or 1998 fishing, CN code 1604 13 19 9. Packaging (6): see OJ C 267, 13.9.1996, p. 1 (14.0.A, B and C(2)) 10. Labelling or marking (5): see OJ C 114, 29.4.1991, p. 1 (VIII.A(3))  Language to be used for the markings: French (maquereaux must be replaced by sardines)  Supplementary markings: Date dexpiration: . . . (date of manufacture plus two years) In case the required markings cannot be printed on the tins, they must be printed either on an outer packaging of each tin or on self-adhesive labels fixed on the tins. The expiry date and the date of manu- facture shall be printed on the tins and not on the self-adhesive labels 11. Method of mobilisation of the product: the Community market The products must originate from the Community. 12. Specified delivery stage: free at port of shipment 13. Alternative delivery stage:  14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 10  30.8.1998  second deadline: 24.8  13.9.1998 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 13.7.1998  second deadline: 27.7.1998 20. Amount of tendering guarantee: ECU 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel telex: 25670 AGREC B; fax: (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund:  ¬ ¬EN Official Journal of the European CommunitiesL 184/24 27. 6. 98 Notes: (1) Supplementary information: AndrÃ © Debongnie (Tel. (32 2) 295 14 65) Torben Vestergaard (Tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate (+expiry date). (5) Notwithstanding OJ C 114, point VIII.A(3)(c) is replaced by the following: the words European Com- munity . (6) Shipment to take place in 20-foot containers, FCL/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The beneficiary will be responsible for all subsequent loading costs, including the cost of moving the container from the container terminal. The supplier must submit to the beneficiarys agent a complete packing list of each container, specifying the number of metal canisters belonging to each action number as specified in the invitation to tender notice. The supplier must seal each container with a numbered locktainer (Oneseal, Sysko, Locktainer 180 or a similar high-security seal) the number of which is to be provided to the beneficiarys representative.